Fourth Court of Appeals
                                     San Antonio, Texas
                                          November 1, 2018

                                        No. 04-18-00265-CR

                                       Felipe HERNANDEZ,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                   From the 365th Judicial District Court, Zavala County, Texas
                             Trial Court No. 17-12-03717-ZCRAJA
                       Honorable Amado J. Abascal, III, Judge Presiding


                                            ORDER
        Appellant’s court-appointed attorney has filed a brief and motion to withdraw pursuant to
Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues to
raise on appeal. Counsel certifies he served copies of the brief and motion on appellant,
informed appellant of his right to review the record and file his own brief, and provided appellant
with a form for requesting the record and explained to appellant the procedure for obtaining the
record. See Kelly v. State, 436 S.W.3d 313, 319 (Tex. Crim. App. 2014); Nichols v. State, 954
S.W.2d 83 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1
(Tex. App.—San Antonio 1996, no pet.). On October 30, 2018, appellant filed the motion
provided by counsel, requesting a copy of the appellate record.

         Accordingly, we ORDER the clerk of this court to send a copy of the appellate record —
the clerk’s and reporter’s records — to appellant. If appellant desires to file a pro se brief, we
ORDER that he do so on or before December 17, 2018. The State has filed a notice waiving its
right to file a brief in this case unless appellant files a pro se brief. If appellant files a timely pro
se brief, the State may file a responsive brief no later than thirty days after appellant’s pro se
brief is filed in this court.

        We further order the motion to withdraw filed by appellant’s counsel held in abeyance
pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82 (1988) (holding that
motion to withdraw should not be ruled on before appellate court independently reviews record
to determine whether counsel’s evaluation that appeal is frivolous is sound); Schulman v. State,
252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008) (same).
       We further order the clerk of this court to serve a copy of this order on appellant and all
counsel.



                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court